.




                   PEE AI%ORNEY                (;=ENElQKL    :.
                                  OF   TEXAS




    Yre. Zloween Meebb, R. II.
    Saoretary-Treaso?w
    State Board ot ll ILB@W@pa~
    1035 YllU BSiiO Ls
    San Antodloy Tn@r




    Dear #In.   Mrsoh:



                Vher     since   it
                                has been orgtlalsed It hem
                been the practice  of the BQar(l POT the..
                varloua  members to write the aroesblary
                ezamlnatfon q~eat$ow to bs eablPatted to
                oandfdetes Par re,gf8tXWfoap     %0X t&s
                laet few yasw tan orgaafsabPa* K&mmae
                fh0 mtmarrli x&q*0 or J!Qlrs$~~ awoatfon
                hM bWWk$&&@ib#t& WMl%WbfQBQSWdtiOBs
                oa varkaue subgots
                              !?   for submiastop to
                aanddPdatw &i?F tcagfstzytfon ae &Mdoata
                nmrsea all over the United Sbab99.    some
                o? the d4reatOw of sohools of BtWSfng
                tn the State or Texas are urging  upon
                the Board the we or these g~cb9t9onfd~
          "   &dUaation where they are graded by a pXQ&@ss
              used by the League,, IIIOtheF WOT+iU?oA
              payment of the required fees, the Board of
              Nurse Examiners of the State of Tefaa
              would receive the q,#estfonshavine n,othfng
              to do with the fraatif~3
                                     th,ersclt
                                             nof w9'tb
              the gradin of tM answe~s,,~




              of Texas On    :




    I,
              $radeg greeorP&?d,by the Boerd, shall bb
              entitled to receive from said Board a
              oestlffcate certifying that such person
              is a graduate nurse.and entitle& to
                raotfce as a registered nurse in thdr
              4 tate of TexasOO-..w
               Article 4519, Verno&s   Civil Statutes D pro-
+&de9    $A   &Wl'tBS fOllOWS$
l&a. Ib1owuenMwsh,     Paas 3      (V*363)


           ”
             *a .,,Agrade of Qot less thbn       @aYOAtJf OA
           any one eubjeot shall be required to
           paea    the exam&nation.     The examlaatlon
           shall be of $uah ahnsoaot+r        aa to deter-
           me      the f~~ae~8 or the a,p u4ent t0
           pmatios     pm~melonel      nws  f a&    If the
           sesult of the examination be aatLsfaatorg
           to the board, a aertifioste @hell be
           iaeued to the ep Uoant,         signed by
           the pFesfdent anx asaretarp and st-
           tested bp the asel of sat4 WaPd,
           whilrll aertitfoa$s    shall q@alPty the
           psr#un rsoelrltng the same to ptVIctiae
           ~)*iMefWlonal aur&kg In tat0          @babe.. .”
                      h ArUalu MN, Vbx%aa’8 Civfl Stat&es
prov,$w# QbalA3-3e*;t   board may mete such by-laws and
rules ag nay be naeeseery to govern its proceedings
and to aam tnto effacrt t&e puzpoa* of th$a L*w* it
is agptawha that the Le@$~eLa;tff~s, In dael@M,qg        the
age-7     tba *Board of EWtve $raWkex@       iA%iMaad just
whet the name kmpllee; t&it 5r, tb% Abe &wkFQ
should examine the appltrreat8 @or rag$@tete~ad !&NM
licenses,    prescribe   the examinations,  detena(ne ChWt
the examinationa are of auah character as to aaoetiain
the fitness    of the applioants   to praatidrs profesaiozi-
al nursing, and to supervise generally       the nursing
profession.
           The Legdlelature, in awet&@ tha Ward of F&z&e
Bxaminers, delegeted bo asbh Board eePk?&n t~otions       &Ad
In ad6ition gay8 it thu pumeF to %ake auoh bflawa ati
rules as may be nsceeeaxy to govern tta pmaaedlnga and
to aarry In60 sffbot-bite   pl;lrpose of thde law.*  ObtSolls-
ly, the ,lar 1188 eOect6d to regulate the profeaaion o,f
nuxsing,  and 4% w,as tnfamded that the Board should b.e
the a&may to eag      Out th@ adtinist-Eation   of suab law.
                                                               .




Mrs. Eloqpm   Yesobs Pa&r 4    ( V-B85 )


          the subdslegatfsn   le valid.    Where the
          statute is efleat~~an.the   .qwtstfon   or
          mdelsgatlon and %I@ $elegetPon wee to a
          single ersauttfm m.#di 4t fs almost
          universally hW3 Phat the legfelaturs,
          understandfng fib& fmpacse%bPlfty of per-
          sonal perf’tamp,    ‘~plfedly aathorieed
          the delegatfon of Buthorfty to subordinates    OoO




           By rsferrfng  to the eat4re a& gcmmn~ng the
prore8mf0nor   WS~R      ft nil.1 be notsd Met nh express
proviaiona are aonta !tas4 thex84a aat~~sslP~~yp t&a Baard
.




    c